Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of counsel, a decision and order of this Court dated October 4, 1999 (People v Roman, 265 AD2d 349 [1999]), modifying a judgment of the Supreme Court, *302Queens County, rendered November 20, 1990. By decision and order of this Court dated December 30, 2002 (300 AD2d 682), the appellant was granted leave to serve and file a brief on the issue of whether he was improperly cross-examined by the prosecutor regarding prior bad acts in violation of CPL 240.43, and the application was held in abeyance in the interim. Assigned counsel has now filed a brief on that issue.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel on the ground that appellate counsel failed to adequately address the issue of whether the appellant was improperly cross-examined by the prosecutor regarding prior bad acts in violation of CPL 240.43 (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Ritter, J.P., Townes, Mastro and Skelos, JJ., concur.